FILED
                                                                       Jan 16 2020, 6:07 am

                                                                             CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Joel M. Schumm                                             Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General of Indiana

                                                                 Lauren A. Jacobsen
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Colin Caesar,                                              January 16, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-CR-1933
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      State of Indiana,                                          The Honorable Clayton A.
      Appellee-Plaintiff.                                        Graham, Judge
                                                                 Trial Court Cause No.
                                                                 49G07-1905-CM-19900



      Najam, Judge.


                                        Statement of the Case
[1]   Colin Caesar appeals his conviction for theft, as a Class A misdemeanor,

      following a bench trial. Caesar raises one issue for our review, namely, whether



      Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020                     Page 1 of 7
      the trial court abused its discretion when it admitted as evidence an officer’s

      testimony about the content of security footage.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On May 18, 2019, Taylor Golden was working as a cashier at a CVS store in

      Indianapolis. At some point that morning, Caesar walked into the store, “went

      right past the front of” Golden, and went to the refrigerators, where Golden

      “saw him grab two Red Bulls[.]” Tr. Vol. II at 9. Caesar walked up a different

      aisle of the store and started “looking to see if anybody was watching him.” Id.

      at 10. Caesar then filled a bright blue bag with items from the store and walked

      toward the doors without stopping at a cash register to pay. When Caesar got

      to the doors, Golden asked him to stop and return the items, but Caesar told

      Golden that he “don’t gotta give [her] back s**t.” Id. at 10. Caesar then “took

      off,” and Golden called the police. Id. at 12.


[4]   Sergeant Tamar Harper with the Indianapolis Metropolitan Police Department

      received a dispatch report that a black male who was wearing a black shirt and

      sunglasses on his head and who was carrying a “bright blue Happy Birthday

      bag” had just stolen items from a CVS. Id. at 23. Sergeant Harper and another

      officer responded to the call and located Caesar, who had a bright blue bag and

      who “match[ed] the description” of the suspect, in a parking lot across the street

      from the CVS. Id. At that point, the other officer detained Caesar, and

      Sergeant Harper went to CVS to speak with Golden. Because Sergeant Harper

      Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020       Page 2 of 7
      had already seen Caesar in the parking lot with the bright blue bag, she

      reviewed the security footage from CVS “to see if it was the same person.” Id.

      at 24. On the video, Sergeant Harper was able to see a “black male wearing

      sunglasses that had on a black shirt with some white . . . symbols on there

      walking out with the bag.” Id.


[5]   At that point, Sergeant Harper took Golden to Caesar’s location in order to

      conduct a show-up identification, and Golden “positively” identified Caesar.

      Id. at 25. Because Caesar had been “not even three feet” away from Golden in

      the CVS, Golden was “certain” that Caesar was the same man who had stolen

      the items. Id. at 14. Sergeant Harper then seized the blue bag that Caesar had

      in his possession, and she found that it was “full of merchandise” that “had

      ‘CVS’ on them.” Id. at 25, 26.


[6]   The State charged Caesar with one count of theft, as a Class A misdemeanor. 1

      The trial court held a bench trial on July 22. During the trial, the State

      presented as evidence the testimony of Golden and Sergeant Harper. During

      Sergeant Harper’s testimony, the State asked her to describe what she had seen

      on the CVS security footage. At that point, Caesar objected on the ground that

      the testimony “violates the best evidence rule[.]” Id. at 24. When Caesar

      attempted to explain his objection further, the trial court twice interjected and

      overruled his objection. Sergeant Harper then testified that, when she reviewed



      1
        The State also charged Caesar with one count of battery, as a Class B misdemeanor, but the State
      ultimately withdrew that charge.

      Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020                             Page 3 of 7
      the security footage, she saw a man who “matched the description” of “the

      male that was being . . . detained at the time” leave the store “past all points of

      payment and that he had a bag.” Id. at 25. At the conclusion of the bench trial,

      the court found Caesar guilty of theft, as a Class A misdemeanor, and

      sentenced him to one year suspended to nonreporting probation. This appeal

      ensued.


                                      Discussion and Decision
[7]   Caesar contends that the trial court abused its discretion when it admitted

      certain evidence. As our Supreme Court has stated:


              Generally, a trial court’s ruling on the admission of evidence is
              accorded “a great deal of deference” on appeal. Tynes v. State.
              650 N.E.2d 685, 687 (Ind. 1995). “Because the trial court is best
              able to weigh the evidence and assess witness credibility, we
              review its rulings on admissibility for abuse of discretion” and
              only reverse “if a ruling is ‘clearly against the logic and effect of
              the facts and circumstances and the error affects a party’s
              substantial rights.’” Carpenter v. State, 18 N.E.3d 998, 1001 (Ind.
              2014) (quoting Clark v. State, 994 N.E.2d 252, 260 (Ind. 2013)).


      Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015). Caesar specifically contends that

      the trial court abused its discretion when it admitted Sergeant Harper’s




      Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020            Page 4 of 7
      testimony about the contents of the security footage because that testimony

      violated the best evidence rule. 2


[8]   Indiana Evidence Rule 1002, also known as the best evidence rule, provides

      that “[a]n original writing, recording, or photograph is required in order to

      prove its content unless these rules or a statute provides otherwise.” That rule

      also applies to video recordings. See Wise v. State, 26 N.E.3d 137, 143 (Ind. Ct.

      App. 2015), trans. denied. “Our Supreme Court has explained that the purpose

      of the best evidence rule ‘is to assure that the trier of the facts has submitted to it

      the evidence upon any issue that will best enable it to arrive at the truth.’”

      Morris v. Crain, 71 N.E.3d 871, 879 (Ind. Ct. App. 2017) (quoting Crosson v.

      State, 376 N.E.2d 1136, 1141 (Ind. 1978)).


[9]   On appeal, Caesar contends that Sergeant Harper’s testimony about the content

      of the security footage violated the best evidence rule because the State did not

      make any “effort to admit the video or explain its apparent disappearance.”

      Appellant’s Br. at 8. Accordingly, Caesar maintains that the trial court “could

      not weigh the video quality, lighting, and other factors” in order to make its

      own determination about what the video depicted. Id. at 10.




      2
        The State contends that Caesar is not entitled to relief because “he did not lodge an effective objection to
      the testimony” since he did not dispute the accuracy of Sergeant Harper’s testimony. Appellee’s Br. at 9.
      The State is correct that, to be entitled to reversal for the improper use of secondary evidence, an effective
      objection must identify an actual dispute over the accuracy of the secondary evidence. See Jones v. State, 780
N.E.2d 373, 378 (Ind. 2002). However, here, when Caesar attempted to explain his objection, the trial court
      twice interjected and overruled the objection without giving Caesar the opportunity to elaborate.
      Accordingly, we disagree with the State, and we will consider the merits of his argument.

      Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020                               Page 5 of 7
[10]   However, we need not decide whether the trial court erred when it allowed

       Sergeant Harper to testify about what she had viewed on the security footage

       because any error in the admission of that evidence was harmless. It is well

       settled “that a claim of error in the admission or exclusion of evidence will not

       prevail on appeal ‘unless a substantial right of the party is affected.’” Troutner v.

       State, 951 N.E.2d 603, 612 (Ind. Ct. App. 2011) (quoting Pruitt v. State, 834
N.E.2d 90, 117 (Ind. 2005)), trans. denied. That is, even if the trial court errs in

       admitting or excluding evidence, this Court will not reverse the defendant’s

       conviction if the error is harmless. See id. An error in the admission of

       evidence is harmless where the “probable impact” of the erroneously admitted

       evidence, “in light of all the evidence in the case, is sufficiently minor so as not

       to affect the substantial rights” of the defendant. Ind. Appellate Rule 66(A).


[11]   Here, Golden testified that Caesar walked into the CVS, “went right past the

       front of” her to the refrigerators, and took two Red Bulls. Tr. Vol. II at 9.

       Golden further testified that Caesar filled a bright blue bag with items from the

       store and walked toward the doors without stopping to pay for the items.

       Golden also testified that, when she asked Caesar to return the items, he told

       her that he “don’t gotta give [her] back s**t.” Id. at 10. After Caesar left,

       Golden called the police and reported that a black male who “was wearing a

       black shirt, with sunglasses on his head, carrying a bright blue Happy Birthday

       bag” had stolen items from the store. Id. at 23.


[12]   Sergeant Harper then testified that she and another officer responded to the

       dispatch call and located Caesar, who had a bright blue bag and who

       Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020         Page 6 of 7
       “match[ed] the description” of the suspect, in a parking lot across the street

       from the CVS. Id. The officers detained Caesar and discovered that the bag in

       his possession was full of merchandise that “had ‘CVS’ on them.” Id. at 26.

       Additionally, Sergeant Harper testified that, after she had spoken with Golden,

       she took Golden to Caesar’s location in order to perform a show-up

       identification, and Golden “positively” identified Caesar as the man who had

       stolen items from CVS. Id. at 25. Indeed, Golden was “certain” that Caesar

       was the same man because Caesar had been “not even three feet” away from

       her in the store. Id. at 14.


[13]   In light of all of the evidence before the court, we can say with confidence that

       the probable impact of Sergeant Harper’s testimony about the content of the

       security footage was sufficiently minor so as to not affect Caesar’s substantial

       rights. Accordingly, we conclude that any error in the court’s admission of that

       testimony was harmless. We affirm Caesar’s conviction for theft, as a Class A

       misdemeanor.


[14]   Affirmed.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-1933 | January 16, 2020      Page 7 of 7